Case 9:18-cv-80176-BB Document 491 Entered on FLSD Docket 05/08/2020 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative         CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

                                 OPPOSED MOTION TO SEAL

         Plaintiffs are filing their Daubert Omnibus Motion to Strike Expert Reports. The motion

  cites information Defendant has designated confidential under this Court’s Stipulated

  Confidentiality Order. While Plaintiffs do not believe the information should remain confidential,

  Plaintiffs are filing this motion to seal to comply with the Stipulated Confidential Order and the

  Local Rules of this Court.

                               S.D. FLA. L.R. 7.1 CERTIFICATION

         In accordance with S.D. Fla. L.R. 7.1(a)(3), counsel for Plaintiffs conferred with

  Defendant’s counsel who we understand wants the information sealed.

   Dated: May 8, 2020                      Respectfully submitted,

                                           s/ Velvel (Devin) Freedman
                                           Velvel (Devin) Freedman, Esq.
                                           ROCHE CYRULNIK FREEDMAN LLP
                                           200 S. Biscayne Blvd.
                                           Suite 5500 Miami, Florida 33131
                                           vel@rcfllp.com
                                           nbermond@rcfllp.com

                                           Kyle W. Roche, Esq.
                                           Joseph M. Delich
Case 9:18-cv-80176-BB Document 491 Entered on FLSD Docket 05/08/2020 Page 2 of 2



                                          ROCHE CYRULNIK FREEDMAN LLP
                                          99 Park Avenue, 19th Floor
                                          New York, New York 10016
                                          kyle@rcfllp.com
                                          jdelich@rcfllp.com

                                          Andrew S. Brenner, Esq.
                                          BOIES SCHILLER FLEXNER LLP
                                          100 SE 2nd Street, Suite 2800
                                          Miami, Florida 33131
                                          abrenner@bsfllp.com

                                          Counsel to Plaintiffs Ira Kleiman as
                                          Personal Representative of the Estate of
                                          David Kleiman and W&K Info Defense Research, LLC

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on May 8, 2020, a true and correct copy of the foregoing was
  filed with CM/ECF, which caused a copy to be served on all counsel of record.


                                                    /s/ Velvel (Devin) Freedman
                                                    Velvel (Devin) Freedman




                                                2
